WESTON, Judge
(dissenting):
The majority holds that appellant was deprived of a fair sentencing hearing by virtue of trial counsel placing in evidence and later arguing as aggravation the prior nonjudieial punishment (NJP) of appellant for several of the same offenses referred to the special court-martial. Notwithstanding appellant’s failure to object — and despite defense counsel’s statement on the record that the same information would be addressed during the defense’s case in extenuation and mitigation — my brethren have determined that the record must be returned for a rehearing on sentence. I respectfully disagree.
The facts of this case closely parallel those in U.S. v. Dire, 46 M.J. 804 (C.G.Ct.Crim. App.1997). As crew members aboard a cutter in Aameda, California, appellant and several others were awarded NJP for using illegal drugs and then transferred to a shore unit. Less than a week after that NJP appellant and several others committed additional offenses involving the use of illegal drugs. The similarities between these two cases argue for the same result reached in that earlier case. However, the intervening change in membership of our Court has yielded a different result here than in Dire.
If anything, the circumstances in this case are even more compelling for a finding of waiver of the claimed error. During the sentencing phase of the trial, the military judge questioned defense counsel before admitting into evidence a service record document detailing appellant’s prior punishment under Article 15, UCMJ. Defense counsel stated on the record that he intended to address the information concerning that NJP during extenuation and mitigation.1 Article 15(f), UCMJ, clearly permits an accused to show at trial that he has already been punished under that Article for the same offense — and requires consideration of that information in determining an appropri*769ate sentence. Thus appellant’s interests were also served by defense counsel’s decision not to oppose the Government’s introduction of the record of prior NJP. In a slightly different context (discussing the vacation of a prior NJP). U.S. v. Zamberlan, 45 M.J. 491, 493 (1997) notes the dual relevance of prior NJP for purposes of sentencing:
However, the reimposition of prior punishment is a two-edged sword that is entitled to appropriate consideration by the members as mitigation or aggravation. Appellant could have been punished more severely because she failed to take advantage of a second chance. Or, as the defense portrays, the reimposition of the original nonjudicial punishment could also have been considered a matter of mitigation.
In this case the defense expressly acceded to the Government’s introduction of documents during sentencing that were relevant evidence in mitigation. Although the Government quite naturally sought to use that evidence of the prior NJP to underscore the appellant’s recidivism, on the facts of this case I simply do not find any material harm to the appellant as a consequence of its introduction where the approved sentence is reduced to offset the prior NJP. See U.S. v. Pierce, 27 M.J. 367, 369 (CMA1989); Article 59(a), UCMJ. See also US. v. Hysong, 47 M.J. 126 (1997). Furthermore, in the context of a judge-alone trial, I am confident that the military judge was not unduly prejudiced by this evidence.
Although I remain unconvinced that the introduction of the prior NJP document amounted to error here, it is not necessary to decide the issue on that basis. Appellant’s failure to object has waived this claim of error. See RCM 1003(b)(3); See also U.S. v. Williams, 47 MJ142 (1997).
However, since the record doesn’t reflect that appellant’s sentence was adjusted by either the military judge or the convening authority to credit appellant for his prior NJP, this Court should do so. Pierce, supra at 370. Appellant had already been reduced to E-l as a result of the prior nonjudicial punishment; consequently, his sentence did not include a reduction in grade. However, in order to assure that appellant did not suffer an increase in other aspects of the adjudged sentence in lieu of a reduction in grade, in addition to restoring the $200.00 forfeiture of pay imposed as NJP I would further reassess the sentence approved and partially suspended below to offset any possible perception of double punishment.
In summary, I believe that the Government’s introduction of the NJP record in this case was harmless error, if, indeed, it was error at all. See Dire, supra. The defense’s failure to object to the Government’s offer of evidence waived this claim of error. RCM 1003(b). Given the dual relevance of the record of prior NJP as both a matter in aggravation as well as a matter in extenuation or mitigation, and in light of the defense’s clear intention to introduce the information at sentencing, it was not “plain error” to allow trial counsel to use this same information during the sentencing phase of trial.

. MJ: ‘‘[Receives document from bailiff.] Defense Counsel have any objections to these exhibits?
DC: Sir, the defense has no objection.
MJ: And you’ve seen each of these documents previously?
DC: I have, sir.
MJ: [Reviews the documents.] Defense counsel, I’m looking at Prosecution Exhibit 3 that appears to be coinciding with at least one of the charges, if not several. Are you aware of that?
DC: Yes, sir.
MJ: Do you intend to address that in your case in E and M?
DC: Yes, sir.” R. atp. 35.